Citation Nr: 0810828	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-24 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that awarded a 
noncompensable rating for pes planus, effective March 5, 
2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran has been assigned a noncompensable rating for pes 
planus.  He contends that he is entitled to a higher rating 
because this foot disability causes him constant pain and has 
caused him to lose his job.  

The report of the veteran's March 2004 VA examination 
indicates that he was employed as a factory worker from 1977 
to 2000, at which time he became disabled due to a variety of 
medical problems, including peripheral vascular disease and 
residuals from aortobifemoral bypass surgery.  The examiner 
further noted that the veteran had drawn Social Security 
disability compensation since 2000.  However, the records 
associated with the veteran's claim of Social Security 
disability benefits have not yet been associated with his 
claims folder.  Because the decision and the medical records 
upon which an award of Social Security disability benefits is 
predicated are relevant to the veteran's increased rating 
claim, efforts to obtain such records should be made.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992); Collier v. 
Derwinski, 1 Vet.App. 413 (1991).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 
Vet. App. 69 (1995).  In this case, the VA examiner who 
conducted the March 2004 examination found that the veteran 
had foot pain and other symptoms affecting his lower 
extremities that were likely due to multiple factors, 
including pes planus.  The examiner then referred the veteran 
for examination by a podiatrist to further delineate the 
multifactorial nature of his foot disability.  The podiatrist 
determined that the veteran had pes planus which had been 
acquired during service.  Significantly, however, the 
podiatrist did not provide the information useful to evaluate 
the veteran's foot disability using the criteria listed under 
Diagnostic Code (DC) 5276, for the evaluation of pes planus.  
Therefore it remains unclear to the Board whether the 
veteran's foot disability meets the criteria for a 
compensable rating.  Accordingly, the Board finds that a 
remand for an additional podiatric examination and opinion is 
in order so that the relevant diagnostic information may be 
elicited.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file the veteran's Social 
Security Administration records.

2.  After the above records have been 
obtained, schedule the veteran for a 
podiatry examination.  The claims file 
must be made available to the examiner 
for review and the report should note 
that review.  The purpose of this 
examination is to ascertain the current 
nature and extent of the appellant's 
service-connected foot disability and 
the nature and degree of any functional 
impairment caused by such disability, 
as opposed to that caused by other non-
service- connected conditions.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should describe all 
symptomatology due to the appellant's 
service-connected foot disability.  The 
examiner should state whether or not 
(1) the veteran's bilateral pes planus 
is relieved by built-up shoe or arch 
support; (2) is manifested by the 
weight-bearing line over or medial to 
great toe, (3) there is inward bowing 
of the tendo Achilles, (4) there is 
pain on manipulation and use of the 
feet, (5) there is objective evidence 
of marked deformity (pronation, 
abduction, etc.), (6) the pain on 
manipulation and use is accentuated, 
(7) there is an indication of swelling 
on use, (8) there are characteristic 
callosities, (9) there is marked 
pronation, (10) there is extreme 
tenderness of plantar surfaces of the 
feet, (11) there is marked inward 
displacement, and (12) there is severe 
spasm of the tendo Achilles on 
manipulation that is not improved by 
orthopedic shoes or appliances.

3.  Then, readjudicate the veteran's 
claim for an initial compensable rating 
for pes planus.  If the decision 
remains adverse to the veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

